    Case: 1:19-cv-04892 Document #: 112 Filed: 12/08/20 Page 1 of 5 PageID #:790




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

Robert Fischer and Stephanie Lukis,    )
individually and on behalf of all others
                                       )     CIVIL ACTION NO: 19-cv-4892
similarly situated,                    )
                                       )
              Plaintiffs,              )     JUDGE FEINERMAN
v.                                     )
                                       )     MAG. WEISMAN
Instant Checkmate LLC,                 )
                                       )
              Defendant.               )
                ___________________________________________________

                           JOINT STATUS REPORT
  __________________________________________________________________________

        Pursuant to this Court’s December 4, 2020 Order, the Parties submit the following Joint

Status Report, addressing the specific topics identified in that Order:

        1.     Completed discovery: Plaintiffs have issued written discovery requests and

Defendant has provided responses to same. Additionally, on October 9, 2020, Plaintiffs took the

deposition of Brian Mahon, Instant Checkmate’s Vice President of Products. Defendant has

issued written discovery requests as to Plaintiff Fischer and Plaintiff Lukis, and Plaintiffs’

responses are due on December 17, 2020. Defendant has not yet issued discovery as to Plaintiffs

Harper and Adams, joined as a result of Plaintiffs’ December 3, 2020 First Amended Complaint,

because the parties are not yet at issue. Defendant’s responsive pleading is due December 17,

2020.

        2.     The discovery that remains to be taken: In October, Plaintiffs asked for

deposition dates for two additional Instant Checkmate employees. For a variety of reasons, those

depositions have not yet been scheduled though the parties are committed to getting them

scheduled to be completed in January 2021. Plaintiffs also have indicated that based on these
    Case: 1:19-cv-04892 Document #: 112 Filed: 12/08/20 Page 2 of 5 PageID #:791




depositions, they may want to take 2-3 more depositions and/or issue further written discovery.

Defendant will be issuing additional written discovery in light of the addition of the two new

Plaintiffs to the case and also may issue additional written discovery to the original Plaintiffs.

Defendant will also be seeking to depose each Plaintiff. Dates for those depositions have not

been set.

       3.      Any foreseeable obstacles to meeting the deadlines set forth in the 7/23/2020

order: The current deadlines in the Court’s July 23, 2020 order are: fact discovery to be

completed by February 1, 2021, and class related motions to be filed by March 1, 2021. In light

of the fact that Instant Checkmate has just retained new lead counsel who are getting up to speed

and the upcoming holidays which affect witness availability, the parties jointly request that the

Court modify the existing schedule as follows:

               a.      Plaintiffs complete their fact discovery by March 15, 2021;

               b.      Plaintiffs file their class certification motion and supporting memorandum
                       by April 15, 2021;

               c.      Defendant completes its fact discovery by June 15, 2021.

               d.      Shortly after the completion of Defendant’s fact discovery, the parties
                       would request a status conference during which Defendant will inform the
                       Court of whether it believes that it is more efficient to oppose the class
                       certification motion as the next step or file a motion for summary
                       judgment on the merits.

       The parties agree that by providing discovery to the original Plaintiffs, Defendant does

not waive any rights to raise issues of arbitrability with respect to the newly added Plaintiffs to

the extent Defendant uncovers facts during its discovery that demonstrate that these Plaintiffs

have agreed to arbitrate.

       4.      Whether both sides would like a settlement conference with the Magistrate

Judge: The parties are open to a settlement conference with the Magistrate Judge.



                                                  2
    Case: 1:19-cv-04892 Document #: 112 Filed: 12/08/20 Page 3 of 5 PageID #:792




       5.      Whether there is a need for the 12/10/2020 status hearing: Given the

appearance of new counsel for Defendant and the requested changes to the existing schedule, the

parties believe that it would be helpful to keep the December 10, 2020 status hearing.




                                                3
   Case: 1:19-cv-04892 Document #: 112 Filed: 12/08/20 Page 4 of 5 PageID #:793




Dated: December 8, 2020              Respectfully submitted,

                                     /s/ Roberto Costales
                                     Roberto Costales
                                     William Henry Beaumont
                                     BEAUMONT COSTALES LLC
                                     107 W. Van Buren
                                     Suite 209
                                     Chicago, IL 60605
                                     T: (773) 831-8000
                                     rlc@beaumontcostales.com
                                     whb@beaumontcostales.com

                                     Attorneys for Plaintiffs

                                            -and-

                                     /s/ Debbie L. Berman
                                     Debbie L. Berman, #6205154
                                     Wade A. Thomson, # 6282174
                                     JENNER & BLOCK LLP
                                     353 N. Clark, Suite 4400
                                     Chicago, IL 60654-3456
                                     T: 312-923-2764
                                     dberman@jenner.com
                                     wthomson@jenner.com

                                     Ian Heath Gershengorn (pro hac vice)
                                     JENNER & BLOCK LLP
                                     1099 New York Avenue, NW, Suite 900
                                     Washington, DC 20001-4412
                                     T: 202-637-6323
                                     igershengorn@jenner.com

                                     Benjamin R. Kinney, #6317720
                                     Avanti D. Bakane, #6299022
                                     Damon W.D. Wright
                                     GORDON REES SCULLY MANSUKHANI, LLP
                                     One North Franklin, Suite 800
                                     Chicago, IL 60606
                                     Ph: 312-619-4922
                                     abakane@grsm.com
                                     bkinney@grsm.com
                                     dwright@grsm.com

                                     Attorneys for Defendant



                                        4
    Case: 1:19-cv-04892 Document #: 112 Filed: 12/08/20 Page 5 of 5 PageID #:794




                                     CERTIFICATE OF SERVICE

     I certify that on December 8, 2020, I electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of record.

                                                        /s/ Debbie L. Berman
